Citation Nr: 0607143	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  99-15 629A	)	DATE
	)
MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of an overpayment of Department of 
Veterans Affairs (VA) Compensation benefits in the amount of 
$2,730.70.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1967, and December 1967 to September 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision of the Houston, Texas 
Regional Office's (RO's) Committee on Waivers and Compromises 
(RO).  

A review of the veteran's substantive appeal, received in 
August 1999, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  In 
October 2004, the RO sent the veteran notice to his last 
known address of record, notifying him that a hearing was 
scheduled on November 16, 2004.  However, as discussed below, 
the veteran has been incarcerated since 1997, and the October 
2004 notice was returned as "unclaimed/not in custody."  In 
such a case, a veteran bears the burden of keeping VA 
apprised of his or her whereabouts, and "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The 
veteran subsequently failed to appear for his scheduled 
hearing.  Without good cause being shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed.

In a separate decision, the Board has remanded the veteran's 
claim of entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder.  


FINDINGS OF FACT

1.  In October 1995, the veteran was notified that he was 
approved for payment of VA compensation with a combined 40 
percent evaluation; this notice included an attachment of a 
VA Form 21-8764 which informed him that he had a duty to 
immediately notify VA in writing of any change of address, 
and which notified him that his benefits would be reduced 
upon incarceration in a penal institution in excess of 60 
days for conviction of a felony.

2.  In a March 1997 letter, the RO notified the veteran of 
changes in his disability compensation benefits; this notice 
included an attachment of a VA Form 21-8764 which informed 
him that he had a duty to immediately notify VA in writing of 
any change of address, and which notified him that his 
benefits would be reduced upon incarceration in a penal 
institution in excess of 60 days for conviction of a felony.

3.  In April 1998, without any previous notice of change of 
address or incarceration by the veteran, VA notified the 
veteran that it had received official notice from the Texas 
Department of Corrections that the veteran had been 
incarcerated pursuant to conviction of a felony since April 
29, 1997, and that it had reduced his veteran's VA 
compensation benefits to 10 percent, effective June 28, 1997; 
this retroactive rate reduction resulted in the overpayment 
at issue of $2,730.70.

4.  The veteran was at fault in the creation of the 
indebtedness through failure to promptly report his 
incarceration beyond 60 days for a felony, and failure to 
report a prompt change in address to the penal institution to 
which he was assigned.

5.  The VA was not at fault in the creation of the 
indebtedness.

6.  The veteran's receipt of an overpayment of VA 
compensation benefits constitutes an unjust enrichment to the 
extent of the overpayment and the veteran's income is shown 
to be sufficient to permit repayment of the overpayment 
without resulting in excessive financial difficulty and 
without compromising his ability to provide himself with the 
basic necessities of life.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the amount of $2,730.70 would not violate the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Waiver

The veteran seeks waiver of recovery of an overpayment of 
disability benefits in the amount of $2,730.70.  

The Board initially notes that although a great deal of 
medical evidence has been associated with the claims files 
since the issuance of the November 1998 statement of the 
case, and that a supplemental statement of the case (SSOC) 
has not been issued, none of the evidence received since the 
SOC was issued is relevant to the issue on appeal, and a 
remand for issuance of an SSOC is therefore not required.  
See 38 C.F.R. § 19.31(b)(1) (2005).

The appellant does not question the amount of the 
indebtedness at issue. As the validity of the indebtedness is 
not now in issue, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  

The remaining issue is whether the appellant is entitled to 
waiver of recovery of the overpayment of disability benefits 
in the amount of $2,730.30.  The Board notes that the 
Committee concluded that the appellant had not demonstrated 
fraud, misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination on this issue.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In November 1971, and October 1995, the RO granted 
entitlement to service connection for a duodenal ulcer, and 
post-traumatic stress disorder (PTSD), respectively.  With 
regard to PTSD, in October 1995 the veteran was notified of 
the grant of service connection for PTSD in an award letter 
that had a VA Form 21-8764 attached.  This form advised the 
veteran that he had a duty to immediately notify VA in 
writing of any change of address, and which notified him that 
his benefits would be reduced upon incarceration in a penal 
institution in excess of 60 days for conviction of a felony.  

In a March 1997 letter, the RO notified the veteran of 
changes in his disability compensation benefits which are not 
in issue.  The letter included an attachment of a VA Form 21-
8764.  

In December 1997, without any previous notice of change of 
address or incarceration by the veteran, VA notified the 
veteran that it had received official notice from the Texas 
Department of Corrections that the veteran had been 
incarcerated since April 29, 1997 pursuant to conviction of a 
felony.  The RO notified the veteran that it had reduced his 
VA compensation benefits to 10 percent, effective June 28, 
1997.  See 38 U.S.C.A. § 5313; 38 C.F.R. § 3.665 (a veteran 
who is incarcerated in a federal, state, or local penal 
institution in excess of 60 days for conviction of a felony 
committed after October 7, 1980 and has a combined rating of 
20 percent or more shall not be paid compensation in excess 
of the amount payable for a disability evaluated as 10 
percent disabling beginning on the 61st day of 
incarceration).  In April 1998, the RO effectuated the 
reduction of the veteran's benefits.  This retroactive rate 
reduction resulted in the overpayment at issue of $2,730.70.  

In May 1998, the veteran filed a timely request for waiver of 
recovery of the overpayment ($2,730.30).  At that time he 
also submitted a "financial status report" ("FSR") (VA 
Form 20-5655) in which he indicated that he had no assets or 
income other than land worth $49,000, on which he owed 
$54,000.  

In June 1998, the COWC denied the request.  The COWC noted 
that the period of overpayment was from June 29, 1997 to 
March 31, 1998, that the veteran had denied intentionally 
misleading VA by not reporting his change, and that the 
veteran's food, clothing and shelter were provided for by the 
state.  The RO indicated that fraud, misrepresentation, and 
bad faith were not found, but that the veteran was at fault 
for the creation of the debt, and that collection would not 
cause undue financial hardship and would not be against 
equity and good conscience.  

A review of the veteran's contentions shows that he argues 
that recovery of the overpayment of disability compensation 
should be waived for the following reasons: he has been found 
indigent by a court, his house is going into foreclosure, he 
owes $50,000 on a piece of land worth $47,000; he has debts 
to attorney and others of over $62,000; he is confined in 
prison and has no other source of income; he needs money to 
pay his attorney for an appeal.  See veteran's letter, 
received in July 1998.  

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. § 
1.965(a).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are: (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits. Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R § 
1.965(a).

Based on a review of the claims file and having considered 
the contentions of the veteran, it is clear that the veteran 
was at fault in the creation of the debt because of his 
failure to notify VA of his incarceration.  The record shows 
that in October 1995 and March 1997, the veteran was sent VA 
award letters that had a VA Form 21-8764 attached, which 
advised the veteran that he had a duty to immediately notify 
VA in writing of any change of address, and which notified 
him that his benefits would be reduced upon incarceration in 
a penal institution in excess of 60 days for conviction of a 
felony.  However, there is no evidence that the veteran ever 
informed VA of his incarceration.  Since the overpayment at 
issue resulted solely from the veteran's failure to notify VA 
promptly of his incarceration, and since he continued to 
receive VA disability benefits to which he knew, or should 
have known, that he was not entitled, there is no basis to 
conclude that his actions did not overwhelmingly contribute 
to the creation of the debt.  No fault can be attributed to 
the VA with respect to the creation of the debt.

The veteran has asserted that the recovery of the overpayment 
of his VA disability compensation imposes financial hardship 
on him.  However, the question for consideration at this 
point is whether the recovery of the overpayment deprives the 
veteran-debtor of basic necessities and thereby results in 
undue hardship.  See 38 C.F.R. § 1.965(a)(3).  Clearly, as 
noted in the June 1998 COWC decision, as an inmate of a 
federal prison, the veteran's basic necessities, such as food 
and shelter, are provided to him by the prison system.  The 
Board therefore finds that the withholding of part of the 
monthly compensation to which he is currently entitled does 
not cause him any undue hardship.  Therefore, the veteran's 
claim of financial hardship is without merit.  

In addition, the recovery of the overpayment does not defeat 
the purpose for which the veteran's benefits were intended 
(to compensate for the impairment of earning capacity due to 
his service connected disability).  The failure by the 
veteran to make restitution would result in an unfair gain to 
him.  Furthermore, there is no indication in the record that 
the veteran relinquished a valuable right or incurred any 
legal obligation in reliance on his VA benefits.  The Board 
therefore finds that the evidence does not show that the 
veteran incurred a legal obligation or changed his position 
to his detriment in reliance upon the receipt of VA benefits.  

Because recovery of the overpayment of disability 
compensation does not result in any undue hardship to the 
veteran and the evidence of record does not show any reason 
why VA should not recover the overpayment, the Board 
concludes that recovery of the overpayment is not against 
equity and good conscience and there is no basis for 
allowance of a waiver in this case.  See 38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965.  It is recognized 
that the elements as discussed are not all inclusive; 
however, the veteran has not advanced any other facts which 
would be of any significance in applying the equity and good 
conscience standard.  Having considered all of the equities 
in this case, the Board concludes that waiver of recovery of 
the overpayment of disability benefits in the amount of 
$2,730.70 is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002).


II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).


ORDER

Waiver of recovery of the overpayment of VA disability 
benefits in the amount of $2,730.70 is denied.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


